Exhibit 10.2

 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (the “Agreement”) is entered into as of June 4, 2015,
by and between Moxian China, Inc., a Nevada corporation (the “Company”) and
Zhongtou Huifeng Investment Management (Beijing) Co. Ltd. (“Zhongtou”), a
corporation formed pursuant to the laws of People’s Republic of China. Each of
the parties of the Agreement is referred to as “Party,” and collectively, the
“Parties.”

 

WHEREAS, on April 24, 2015, the Company entered into a Subscription Agreement
with Zhongtou (the “Subscription Agreement”), for a private placement of
8,190,000 shares of its common stock, par value $0.001 per share (the “Common
Stock”) to be issued to Zhongtou at a per share price of $1.00 for gross
proceeds of $8,190,000 and for no additional consideration an additional warrant
to purchase an aggregate of 32,000,000 shares of the Company’s Common Stock at
an exercise price of $2.00 per share, exercisable on or prior to July 31, 2015;
and

 

WHEREAS, Zhongtou’s principals have determined to make the same investment
described above through a different entity;

 

WHEREAS, the Company and Zhongtou therefore desire to terminate the Subscription
Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

Section 1.          Termination. The Company and Zhongtou hereby agree that
effective on the date hereof that the Subscription Agreement shall be terminated
and be of no further force or effect.

 

Section 2.          Waiver and Release of Obligations.

 

(a)         Each of the Parties agrees that any and all obligations of the other
under the Subscription Agreement is hereby waived and terminated and of no
further effect.

 

(b)         Upon the execution of this Agreement, Zhongtou and its assigns,
successors, subsidiaries, affiliates, owners, members, predecessors, agents,
representatives, officers, directors, and employees forever release and
discharge the Company’s assigns, successors, subsidiaries, affiliates, owners,
shareholders, predecessors, agents, representatives, officers, directors, and
employees from any and all causes of action, actions, judgments, liens, damages,
losses, claims, liabilities, and demands whatsoever, whether known or unknown,
which each other had, now has, or hereafter can, shall, or may have, however
arising, including by reason of any duty, breach, act, omission, condition or
occurrence through and including the date of this Agreement and/or by reason of
any fact, act, matter, cause or thing of any kind whatsoever.

 



 

 

 

Section 3.          Miscellaneous.

 

(c)         Expenses. Each Party shall bear its own costs and expenses,
including legal fees, incurred or sustained in connection with the preparation
of this Agreement and related matters.

 

(d)         Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the same shall be in writing and signed by the Company and
Zhongtou.

 

(e)         Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties.

 

(f)          Execution and Counterparts. This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

(g)         Governing Law. This Agreement shall be enforced, governed by and
construed in accordance with the laws of the State of Nevada applicable to
agreements made and to be preformed entirely with such State, without regard to
the principles of conflict of laws.

 

(h)         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(i)          Headings. The headings in this Agreement are for convenience only,
do not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

 

[Signature Pages Follow]

 



 

 

 

IN WITNESS WHEREOF, the parties hereof have as of the date first written above
executed this Agreement.

 

MOXIAN CHINA, INC.

 



By:     Name: James Mengdong Tan   Title:    CEO & President  

  

Zhongtou Huifeng Investment

Management (Beijing) Co. Ltd.

 



By:     Name:     Title:    



 

 

 

 



 

 

